Title: To Thomas Jefferson from Julian Ursin Niemcewicz, 16 June 1801
From: Niemcewicz, Julian Ursin
To: Jefferson, Thomas


               
                  Sir
                  16 June 1801. Elizabeth Town New Jersey
               
               Amongst numerous petitions & applications which as the first Magistrat of the Commonwealth you daily receive Sir, you will not I hope reject the petition of an old Acquintance, it is only for a Plant that grows in Virginia by the name of Seneca Root, Polygala Seneca of Lineus, being witness of its Efficacy in various diseases, & seeing the difficulty of procuring it here, I thought it would be of some utility for the Inhabitants to propagate it. The Seed according the Directions of the Botanists must be sown as soon as it is ripe, I shall then be extremely obliged to you, if you have the Kindness to ask it from some of your friends in Virginia, & have it forwarded to me. I am aware that to trouble the President of the U.S. amongst his serious & Importante occupations, for the sake of a Plant, is a bold Intrusion, but I know likewise, your Zeal & Eagerness, to promote & spread whatewer may be useful & in the least beneficial to man Kind. A Single Child cured by your plant will be a sufficient reward for your trouble, & to me would be the highest pitch of ambition to which I aspire. I have not heard of Mr. Lewis Littelpage since I had the honor to write you, I learn that in my unfortunate Country, the spirit of persecution & terrorism has subsided: all those who in Consequence of General Kosciuszko’s going to Paris have been imprisoned are now releas’d, but the Marechal Potocki my friend & one of our most respectable Citizen’s has lost his only daughter & heiress to his fortune. She shared his Imprisonment with him, & I am told the Marechal is not like to survive her long. Our friend Abbé Piatoli is going to be maried, to a Lady who understands greek & latin, & settles with the Duchess of Courland in Silesia. The present will be deliverd to you Sir by Mr. DuPont de Nemours whose love for liberty, eminent services in Civil & literary line are long known to you. I have the honor to be with the greatest respect
               Sir Your most Obedient humble Servant
               
                  
                     Julien Ursin Niemcewicz
                  
               
            